ICJ_087_MaritimeDelimitation_QAT_BHR_1998-03-30_ORD_01_NA_00_FR.txt. 243

COUR INTERNATIONALE DE JUSTICE
ANNEE 1998

30 mars 1998

AFFAIRE DE LA DELIMITATION MARITIME
ET DES QUESTIONS TERRITORIALES
ENTRE QATAR ET BAHREIN

(QATAR c. BAHREIN)

ORDONNANCE

Présents: M. SCHWEBEL, président; M. WEERAMANTRY, vice-président;
MM. Oba, Bepiaoul, GUILLAUME, RANJEVA, HERCZEGH,
SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN, M7 HIGGINS,
MM.  PARRA-ARANGUREN,  KOOUMANS, REZEK, juges:
MM. Torres BERNARDEZ, Fortier, juges ad hoc; M. VALENCIA-
Ospina, greffier.

La Cour internationale de Justice,

Ainsi composée.

Après délibéré en chambre du conseil,

Vu les articles 43, 48 et 49 du Statut de la Cour et les articles 31, 44, 45
et 50 de son Règlement,

Vu les arrèts rendus par la Cour le 1° juillet 1994 et le 15 février 1995
sur les questions de compétence et de recevabilité en l'affaire,

Vu les ordonnances du 28 avril 1995 et du 1° février 1996, par les-
quelles la Cour a successivement fixé au 29 février 1996 la date d'expi-
ration du délai pour le dépôt par chacune des Parties d'un mémoire sur le
fond, puis reporté cette date au 30 septembre 1996,

1998
30 mars
Rôle général
n° 87
DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ORD. 30 III 98) 244

Vu les mémoires déposés dans le délai tel qu'ainsi prorogé,

Vu l'ordonnance du 30 octobre 1996, par laquelle le président de la
Cour a fixé au 31 décembre 1997 la date d'expiration du délai pour le
dépôt par chacune des Parties d'un contre-mémoire sur le fond:

Considérant que, par lettre du 25 septembre 1997, l'agent de l'Etat de
Bahreïn a fait savoir à la Cour que son gouvernement mettait en cause
l'authenticité de quatre-vingt-un documents dont des copies avaient été
produites par l'Etat de Qatar en annexe à son mémoire; qu'il était
indiqué dans cette lettre que cette question, portée à l'attention de la
Cour «en vue de toute action qu'elle pourrait juger appropriée». était
«distincte et détachable du fond»: qu'il y était précisé que Bahreïn ne
prendrait pas en considération le contenu des documents concernés aux
fins de la préparation de son contre-mémoire: et que ladite lettre était
accompagnée de divers rapports de recherche et d'expertise de docu-
ments;

Considérant que, par lettre du 8 octobre 1997, l'agent de Qatar a fait
connaître à la Cour que. de l'avis de son gouvernement. les objections
soulevées par Bahrein à l'encontre de certains documents produits par
Qutur étaient liées au fond et, partant, devaient «être examinées et faire
l'objet dune décision dans le cadre du fond de l'affaire »: et qu'il a ajouté
que la Cour ne pouvait toutefois «attendre de Qatar. à ce slide de lu pré-
paration de son propre contre-mémoire. qu'il présente des observations
sur les détails des allégations bahreïnites »:

Considérant que. par lettre du 17 octobre 1997, l'agent de Bahreïn a
indiqué que son gouvernement estimait que le recours pur Qatar aux
documents mis en cause créuit des «difficultés d'ordre procédural de
nature à porter atteinte, dé manière fondamentale, au bon déroulement
de l'affaire»: qu'il a souligné que la question de l'authenticité desdits
documents était « logiquement préliminaire à celle de leur portée substan-
uelle. et détachable de celle-ci»: et qu'il a conclu que ce «constat devrait.
selon Bühreïn. déterminer Ja démarche procédurale à suivre à ce stade»:
et considérant que. pur lettre du 18 novembre 1997, l'agent de Bahreïn a
porté à la connaissance de la Cour un «nouveau développement» perti-
nent à l'effet d'apprécier l'authenticité des documents produits par Qatar:

Considérant qu'au cours d'une réunion que le président de la Cour a
tenue le 25 novembre 1997 avec les agents des Parties aux fins de se ren-
seigner auprès d'eux sur la suite de la procédure ceux-ci ont réitere les
positions de leurs gouvernements respectifs: que Qular a précisé qu'il ne
pourrait répondre complètement aux allégations bahreinites concernant
l'authenticité des documents joints à son mémoire que dans une annexe à
sa réplique: et qu'au terme de cette réunion il a notamment été convenu
que les contre-mémoires ne traiteraient pas de cette question et que
d'autres pièces de procédure seraient ultérieurement présentées par les
Parties:
DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (oRD. 30 III 98) 245

Considérant que les contre-mémoires des Parties ont été dûment
déposés et échangés le 23 décembre 1997: et considérant que, dans
l'introduction à son contre-mémoire, Bahreïn a confirmé qu'il n'avait
pas tenu compte, en établissant celui-ci, dès quatre-vingt-un documents
qataris dont l'authenticité était contestée, et a indiqué que la lettre de
son agent en date du 25 septembre 1997 devait être traitée comme faisant
partie dudit contre-mémoire:

Considérant que. par lettre du 31 décembre 1997, l'agent de Bahreïn a
fait tenir à la Cour certains documents complétant ceux présentés le
25 septembre 1997;

Considérant que, par lettre du 2 février 1998, l'agent de Bahreïn.
notant que Qatar, dans son contre-mémoire. continuait de se fonder sur
les documents mis en cause, a insisté sur la nécessité pour la Cour de
trancher la question de leur authenticité à titre préliminaire. en soutenant
que «tous les éléments des prétentions de Qatar [étaient] concernés» et en
exposant «les complications et les frais» qu'entrainerait. de l'avis de son
gouvernement, tout sursis à l'examen de cette question:

Considérant que. le 17 mars 1998, le président de la Cour a tenu une
nouvelle réunion avec les agents des Parties aux fins de se renseigner
auprès d'eux sur la suite de lu procèdure: considérant qu'au cours de
celle reunion Qatar a maintenu sa position quant au caractère indivisible
de la procédure au fond; qu'il a suggéré que la Cour prescrive la présen-
tation d'une réplique par chacune des Parties dans un délai venant à expi-
ration à la fin du mois de mars 1999, et a indiqué que. si tel était le cas.
il serait en mesure d'annexer à su réplique un rapport complet contenant
ses conclusions définitives sur la question de l'authemicité des documents
mis en cause par Bahreïn: et que Quiur a en outre proposé de soumettre
à la Cour, à la fin du mois de septembre 199$. un rapport provisoire sur
celle question. auquel Bahreïn pourrait répondre dans sa réplique: et
considérant que Bahreïn, tout en maintenant ses préférences pour un exa-
men separe de ladite question à un stade préliminaire, ne s'est pas oppose
à la procédure envisagée pur Qatar au motif que celle-ci efit été déraison-
nuble ou injuste: et qu'il a en particulier souligné le caractère « positif» de

a proposition de Qatar tendant à la soumission d’un rapport provisoire
six mois avunt le dépôt des répliques:

Considérant que, pur lettre du 17 mars 1998, l'agent de Qatar a
confirme les vues de son gouvernement. telles que présentées à li réunion
tenue le mème jour:

Considérant que, par lettre du 26 mars 1998, l'agent de Bahreïn a
confirmé les vues de son gouvernement, telles que présentées à la réunion
tenue le 17 mars 199$, et a déposé des documents supplémentaires à
l'appui de celles-ci:

Compte tenu des vues des Parties.

Fixe au 30 septembre 1998 la date d'expiration du délai pour le dépôt
par Qatar d'un rapport provisoire, aussi complet et précis que possible,

6
DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ORD. 30 III 98) 246

sur la question de l'authenticité de chacun des documents mis en cause
par Bahreïn dans l'instance:

Preserit la présentation d'une réplique sur le fond par chacune des
Parties et décide que la réplique de Qatar exposera la position détaillée et
définitive de cet Etat sur la question de l'authenticité de chacun des docu-
ments mis en cause par Bahreïn, et que la réplique de Bahreïn contiendra
ses observations sur le rapport provisoire de Qatar: et fixe au 30 mars
1999 la date d'expiration du délai pour le dépôt de ces pièces:

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le trente mars mil neuf cent quatre-vingt-dix-huit. en
trois exemplaires. dont l'un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de l'Etat de
Qatar et au Gouvernement de l'Etat de Bahreïn.

Le président.
{Signé} Stephen M. SCHWEBEL.
Le greffier.
(Signé) Eduardo VALENCIA-OsPIS A.
